  Case 2:19-cv-00099-LGW-BWC Document 9 Filed 12/20/19 Page 1 of 2

                                                             niEH


            Sn tlie ?Entteb States; IBiieitrttt Cjourt                !; c-n

            for tfie ^outliem I3ts[trtct of (@eorsta
                       ??nin«Ujfc& ©ibisfion                        a.
UNITED STATES OF AMERICA,


     Plaintiff,

     V.

                                                     CV 2:19-099
AGAPE PRESCRIPTIONS ^^R" US,
INC.; and JANICE ANN COLTER,

     Defendants.


                                     ORDER


     Before   the   Court   is   a   Motion   to   Enter   Judgment      filed   by

Plaintiff United States of America.           Dkt. No. 8.    Plaintiff moves


pursuant to Federal Rule of Civil Procedure 68(a), which provides:

     At least 14 days before the date set for trial, a party
     defending against a claim may serve on an opposing party
     an offer to allow judgment on specified terms, with the
     costs then accrued. If, within 14 days after being
     served, the opposing     party serves    written   notice
     accepting the offer, either party may then file the offer
     and notice of acceptance, plus proof of service. The
     clerk must then enter judgment.

Plaintiff   attaches   to    its     motion   documents     which     show     that


Defendants each served an offer of judgment upon Plaintiff and

that Plaintiff has accepted both offers of judgment.

    Accordingly, the Clerk is DIRECTED to enter judgment against

Defendant Agape Prescriptions ^"R" Us, Inc. d/b/a Darien Pharmacy

for the sum of $3,000,000.00 and against Defendant Janice Ann
                Case 2:19-cv-00099-LGW-BWC Document 9 Filed 12/20/19 Page 2 of 2




              Colter for the sum of $100,000.00.      The Clerk is further DIRECTED

              to close this case.


                  SO ORDERED, this        day of Decembeiv^X3l9.




                                         HON/LISA GODBE^sJJOOD, JUDGE
                                         UN^ED STATES DISTRICT COURT
                                         SOTTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
